Citation Nr: 0300998	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  99-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed residuals of 
frostbite (claimed as hypothermia).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1983 to 
January 1989.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in December 2000.  



FINDINGS OF FACT

1.  The veteran is shown to have suffered to a cold injury 
to her feet in service.  

2.  The currently demonstrated edema of the feet and a 
skin manifestations between the fourth and fifth toes of 
the right foot are shown as likely as not to be due to the 
reported cold injury in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her 
disability manifested by edema of bilateral feet and skin 
manifestations between the fourth and fifth toes of the 
right foot is due to disease or injury that was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of 
a claim that is not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The implementing regulations are meant 
to define terms used in the Act, and provide guidance for 
carrying out the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made 
after August 21, 2001, are not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the 
veteran is not prejudiced by the Board's initial 
application of the regulations to her claim.

In this case the veteran's application appears to be 
intact.  She has been informed of the information 
necessary to substantiate her claim via the Statement of 
the Case, the Supplemental Statements of the Case, and the 
Board's earlier remand. There does not appear to be any 
relevant evidence that has not been associated with the 
claims folder.  

The record contains sufficient information and opinions to 
decide the claim.  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claim for entitlement to service connection for residuals 
of frostbite.  Hence, no further assistance to the veteran 
is required to fulfill VA's duty to assist her in the 
development of the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).

Moreover, the RO re-adjudicated the veteran's claim and 
the veteran's representative has had an opportunity to 
present argument to the Board subsequent to the adoption 
of the VCAA and its implementing regulations.

Finally, inasmuch as the favorable action taken 
hereinbelow, further assistance in substantiating the 
claim is unnecessary.  


II.  Entitlement to Service Connection for Residuals of 
Frostbite

A.  Factual Background

A careful review of service medical records at the time of 
the veteran's pre-enlistment examination dated in October 
1982 shows that the veteran presented with scars on the 
distal portion of both her ankles and up to the mid-calf 
on her left leg.  The veteran reported having the scars 
since age 5 following burns.  The examiner noted that the 
scars neither impaired circulation nor motion.  The 
veteran was recommended for enlistment.  

The service medical records dated in February 1986 show 
that the veteran reported having had exposure to cold 
weather.  An examination a week later revealed swollen 
feet and an abnormal gait.  Her capillary refilling was 
good, and neurological examination was slightly below 
normal limits.  There was pain of all digits of each foot.  
The assessment was that of edematous [sic] feet, cause 
unknown.  

The service medical records at the time of the veteran's 
examination in December 1988 show normal feet.  No defects 
were noted.  

On a "Report of Medical History" completed by the veteran 
in October 1993, the veteran reported no foot trouble.  
Mild pes cavus was noted.  

The VA outpatient records dated in July 1998 reflect that 
the veteran complained that the fifth toe of her right 
foot was painful and rigid.  She reported a history of 
frostbite in 1987.  An examination revealed that the skin 
between the fourth and fifth toes was dry and flaky.  The 
veteran complained of having cracking and bleeding in this 
area at times, though not now.  The assessment was that of 
frostbite, right foot.  

At a VA examination in August 1998, the examiner noted 
that the veteran's muscle strength of the great toes was 
greatly decreased in extension; however, heel walking 
reflected strong great toe dorsiflexion.  

The VA outpatient records dated in September 1999 reflect 
that the veteran complained of having pain on the anterior 
and plantar aspects of both feet.  An examination revealed 
no redness, swelling, heat or bony deformity.  There was a 
linear 3-millimeter lesion between the fourth and fifth 
toes on the right foot.  

The X-ray studies taken of the veteran's feet and ankles 
in February 2000 reveal mild bilateral hallux valgus 
deformity and early bunion formation, and bilateral normal 
ankles.  No significant degenerative changes were noted.  

At a February 2000 VA examination, the veteran reported a 
remote history of burns of the bilateral feet and skin 
grafting from the thighs.  The veteran was distressed that 
her pain and diminished lower extremity use were worsening 
without known cause.  The veteran walked with a visible 
limp.  

Upon examination, the veteran's foot and ankle showed 
diminished range of motion with right dorsiflexion from 
zero to 10 degrees; left dorsiflexion from zero to 15 
degrees; right plantar flexion from zero to 45 degrees; 
and left plantar flexion from zero to 35 degrees.  Her 
overall alignment was good; her muscle mass was slightly 
diminished in the lower extremity.  The diagnosis was that 
of feet bilaterally with decreased range of motion, status 
post burn injury as a child.  

The veteran underwent a VA examination in December 2001.  
She reported getting frostbite on her feet in service in 
February 1986 while in California and then seeking 
treatment a few days later after being transferred to 
Texas.  

The veteran reported that she still had pain and swelling 
in her feet with occasional numbness.  The numbness 
occurred after long periods of being up on her feet.  Her 
primary problem in terms of breakdown was that of a wound 
between her right fourth and fifth toes.  This reportedly 
was a recurring problem that had never healed since 1986.  
Otherwise, her feet had not caused her any problems.   

Upon examination, the veteran's feet had a good segmental 
alignment with normal callus pad on the plantar aspect of 
both feet.  She ambulated with a heel-toe-reciprocating 
gait.  She had a normal contour and arch in her foot.  The 
veteran did have a breakdown between toes four and five of 
her right foot, without signs of infection.  

The veteran did have a chronic healing ulcer, which did 
not appear to have any drainage, any erythema or any signs 
of infection today.  The remainder of the web spaces was 
without any signs of similar findings.  She had possibly a 
+1 edema in her lower extremities.  The examiner was 
unable to tell whether this was due to chronic swelling 
from her frostbite or due to just being up on her feet all 
day.  

From reviewing the veteran's history, the examiner could 
not say whether the veteran had hypothermia with 
frostbite; her examination was not really consistent with 
that.  It was the opinion of the examiner that the area of 
difficulty between the veteran's fourth and fifth toes 
might be due to a toe deformity rather than her 
hypothermia and frostbite.  The examiner recommended 
further laboratory tests and nerve conduction studies to 
evaluate the veteran's sensation on the plantar and dorsal 
aspect of her feet.  

A report of VA examination in July 2002 revealed that the 
skin surrounding the veteran's ankles was contracted, but 
there was no skin breakdown.  The examiner noted that the 
overlying symptoms of skin changes involving the ankles 
were secondary to significant burns sustained as a 
toddler.  


B.  Legal Analysis 

The veteran contends that the pain and swelling of her 
feet are due to cold exposure in service.  

Service connection involves many factors, but basically 
means that the facts, shown by the evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
pre-existing such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time.  38 U.S.C.A. § 1111.  

In the instant case there is a pre-enlistment examination 
that notes some non-impairing scars on the veteran's 
ankles and left leg; thus, neither foot problems nor cold 
exposure injuries were noted at the time of the veteran's 
examination and acceptance for service.  

While service medical records contain no diagnosis of 
frostbite, the veteran did present clinically with swollen 
feet, an abnormal gait, and pain of the digits of both 
feet in February 1986 following exposure to cold weather.  

The post-service medical records reveal a longstanding 
history of burns of the feet and ankles and more recent 
evidence of diminished range of motion of the lower 
extremities.  The reports of VA examinations in February 
2000 and in July 2002 attribute the decreases in the 
ranges of motion to the significant burns sustained by the 
veteran as a child.  Nor have such symptoms been linked to 
cold exposure in service.  

The statements of the veteran are to the effect that her 
feet have been swollen and painful since her exposure to 
cold in service in 1986 and that a wound between the 
fourth and fifth toes on her right foot has not healed 
since that time.

More recent evidence shows edema in the lower extremities 
as well as a chronic ulceration between the veteran's toes 
since 1998, several years after the veteran's discharge 
from service.  

The Board notes that a VA physician in July 1998 concluded 
that the veteran's dry and flaky skin between the fourth 
and fifth toes was consistent with frostbite.  A July 1998 
diagnosis of frostbite was made following the VA 
physician's notation of "history of frostbite right foot 
1987," as reported by the veteran.  

This evidence, given the nature of the disability, tends 
to show a causal nexus between some current disability and 
her cold exposure in service.  See Falzone v. Brown, 8 
Vet. App. 398 (1996); see also, Hodges v. West, 13 Vet. 
App. 287, as amended (2000).

Since there is evidence of the veteran's swollen feet both 
in service and post-service and some continuous skin 
symptoms since service, the Board finds that it is at 
least as likely as not that the cold exposure in service 
was the cause of the bilateral edema and skin 
manifestations between the fourth and fifth toes of her 
right foot.  

Having considered all the evidence, the Board finds that, 
as it is in relative equipoise, the veteran must prevail 
as to her claim of service connection by resolving the 
benefit of the doubt in her favor.  38 U.S.C.A. § 5107.  



ORDER

Service connection for residuals of frostbite manifested 
by edema of the feet and skin manifestations between the 
fourth and fifth toes of the right foot is granted.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

